DETAILED ACTION
Response to Amendment
The amendment filed 24 November 2020 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-19 & 21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/20.

The objection to Claim 1 for informalities is withdrawn due to the amendment of the claims.

Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

New Rejection necessitated by the Amendment of the Claims
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject This is a new matter rejection.
No proper antecedent basis nor conception in context with that described within the specification at the time of filing the instant application is apparent for the recitation of “at least 95% lower than the racemization rate…”.  No basis exists in pp #s [0005], [0008], [0010], [0020] or [0055] versus that stated by Applicant on page 5 of the response; thereby, constituting new matter.

Claim(s) 1, 4 & 7-9 stand rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Keyes et al (J. Am Chem. Soc., 1976; IDS Ref #11), for the reasons made of record in Paper No: 20200608, and as follows.
Applicant argues on pages 5-7 of the response that “the amendment of site-specific deuteration at the alpha carbon and side-chain methylene are not disclosed by Keyes”, that “Keyes only teaches specific deuteration at the alpha carbon”, and that “the amended claims have a distinct technical feature that ties site-specific deuteration at the alpha carbon and side chain methylene with a decrease in the rate of racemization, and this distinct technical feature is not suggested by Keyes”.
In regards to Applicant’s first two arguments, Keyes also teach in their first full paragraph on page 6943, the specific deuteration of side chain methyl (-CH2-) groups in glutamate and aspartate that lead to a predominate racemization to the L-form (i.e., 77% L/ 23% D for aspartate; as it relates to claims 1 & 4).  In addition, the claims recite open claim language rate of racemization is merely an inherent property of Keyes’ deuterated protein.
MPEP 2112.01 and 2112 makes clear that:
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)".

and that:

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

In summary, Keyes et al teach the protein/amino acid drug diastereomers of Aspartatobis(ethyl-enediamine)cobalt(III) chloride and Asparagintobis(ethylenediamine)-cobalt(III) iodine (e.g., pg. 6940(1st col)), which contain deuterated L-Asp or deuterated L-Asn, respectively; especially at the 2-carbon (e.g., pg. 6942; as it relates to claims 1-2), and in which “complete deuteration… [also] takes place” (i.e., as it relates to claims 3-6 & 20).  Nonetheless, Keyes do teach in their first full paragraph on page 6943 the specific deuteration of side chain methyl (-CH2-) groups in glutamate and aspartate that lead to predominate racemization to the L-
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or function are presumed to be inherent" (see M.P.E.P. § 2112.01 I.). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        February 2, 2021